Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, Xiang (U.S. Pub. No. 2018/0158417) discloses a display device (Xiang, display panel, Figure 10A) comprising:
2a first display area (Xiang, first display area B1, Figure 10A) including first pixels (Xiang, pixels 01, Figure 10A) and first data lines connected to the first pixels (Xiang, a source of the pixel switch T is typically connected with one or the data signal lines VDATA, Figure 7, ¶ [0067]); 
3a second display area (Xiang, second display area B2, Figure 10A) including second pixels (Xiang, pixels 01, Figure 10A) and second data lines connected to the 4second pixels (Xiang, a source of the pixel switch T is typically connected with one or the data signal lines VDATA, Figure 7, ¶ [0067]), the second display area being adjacent to the first display area in a horizontal 5direction and having a length less than a length of the first display area in a vertical direction; As shown in figure 10A of Xiang, the second display area B2 is adjacent to the first display area B1 and has a length less than first display area B1 in a direction. 
6a first non-display area being adjacent to the first display area and the second display area 7in the horizontal direction and the vertical direction (Xiang, the notch-shaped area A can be located on the left of the second display area B2 as illustrated in FIG. 10A; or the notch-shaped area A can be located on the right of the second display area B2 as illustrated in FIG. 10B, ¶ [0074]), respectively; 
wherein the first data lines and the second data lines extend in the vertical direction in the 17first display area and the second display area (Xiang, a source of the pixel switch T is typically connected with one or the data signal lines VDATA, Figure 7, ¶ [0067]), respectively, Xiang teaches the pixels receiving data signal lines which are arranged to extend into both the first display area B1 and second display area B2.
Xiang does not expressly disclose
8a data driver configured to output data signals corresponding to the first and second 9pixels through first and second output lines, respectively; and 
10a switch unit connected between the first and second output lines and the first and second 11data lines, the switch unit comprising: 
12a first switch unit comprising a demultiplexer configured to alternately connect 13each of the first output lines to a plurality of corresponding first data lines; and 
14a second switch unit configured to connect the second output lines to different 15second data lines, respectively, 
18wherein the second data lines extend from the second display area, pass through the first non-19display area in straight lines in both the horizontal and vertical directions, to the second switch unit, and the second data lines are arranged at a first interval in 20the second display area and at a second interval less than the first interval in the first non-display area.  
Jeoung (U.S. Pub. No. 2010/0156776) teaches a display device with
8a data driver (Jeoung, data driver 44, Figure 3) configured to output data signals corresponding to the first and second 9pixels through first and second output lines (Jeoung, data signal lines S1 to                         
                             
                            
                                
                                    S
                                    m
                                
                                
                                    3
                                
                            
                        
                    , Figure 3), respectively; and 
10a switch unit (Jeoung, demultiplexer 50, Figure 3) connected between the first and second output lines (Jeoung, data signal lines S1 to                         
                             
                            
                                
                                    S
                                    m
                                
                                
                                    3
                                
                            
                        
                    , Figure 3) and the first and second 11data lines (Jeoung, data lines D1 to Dm, Figure 3), the switch unit comprising: 
12a first switch unit (Jeoung, left boxed area of demultiplexer 50 which output signal to data lines D1 to D3, Figure 3) comprising a demultiplexer (Jeoung, demultiplexer 50, Figure 3) configured to alternately connect 13each of the first output lines to a plurality of corresponding first data lines (Jeoung, data lines D1 to D3, Figure 3); and 
14a second switch unit (Jeoung, right boxed area of demultiplexer 50 which output signal to data lines Dm-2 to Dm, Figure 3) configured to connect the second output lines to different 15second data lines (Jeoung, data lines Dm-2 to Dm, Figure 3), respectively, 
At the time before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Xiang’s pixel data writing system to include Jeoung’s demultiplexed data driving because such a modification is the result of simple substitution of one known element for another producing a predictable result. More specifically, Xiang’s pixel data writing system and Jeoung’s demultiplexed data driving perform the same general and predictable function, the predictable function being providing data driving to the pixels of a display device. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself – that is in the substitution of Xiang’s pixel data writing system by replacing it with Jeoung’s demultiplexed data driving. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.
Thus, Xiang, as modified by Jeoung, teaches the different switch units which provide signals from a data driver to the data lines for the pixels of a display device.
Xiang, as modified by Jeoung, still does not expressly teach
18wherein the second data lines extend from the second display area, pass through the first non-19display area in straight lines in both the horizontal and vertical directions, to the second switch unit, and the second data lines are arranged at a first interval in 20the second display area and at a second interval less than the first interval in the first non-display area.  
Ryoo (U.S. Pub. No. 2017/0154566) teaches a display device with data lines with shorter separation distances (Ryoo, The data lines D3 to D8 are extended along the vertical direction and making a detour around the opening HL in the first opening area HLA1. The data lines D3 to D8 may be arranged along a circumference of the opening HL in the first opening area HLA1. The data lines D3 to D8 making the detour around the opening HL may be disposed at intervals of a minimum distance L2 (see FIG. 6) to the extent that they are not short-circuited from one another. The separation distance L2 between the data lines D3 to D8 is shorter than a separation distance L1 (see FIG. 5) between the gate lines G2 to G5 and the data lines D3 to D8 to reduce a parasitic capacitance between the gate lines G2 to G5 and the data lines D3 to D8. Figures 5 and 6, ¶ [0072]). Ryoo teaches the opening area (non-display area) having data lines more closely placed as compared to the display area.
Additional prior art of Xi (U.S. Pub. No. 2018/0190190) teaches a display panel with a non-display area b having scan lines arranged in straight lines in horizontal and vertical direction but Xi does not teach the interval differences between the display areas as claimed (Xi, Figure 2, ¶ [0033]).
However, the cited prior art does not expressly teach the amended limitations
18wherein the second data lines extend from the second display area, pass through the first non-19display area in straight lines in both the horizontal and vertical directions, to the second switch unit, and the second data lines are arranged at a first interval in 20the second display area and at a second interval less than the first interval in the first non-display area.  
	In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 2-17, these claims are allowable as they depend upon allowable independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691